Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.
 					Response to Arguments
Applicant’s arguments with respect to claim(s) 34, 36-43, & 45-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 34, 36-43, & 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masato et al (JP H01233345) (Masato) in view of Yu et al (US PAT 8,619,253) (Yu). 

Regarding Claim 34, Masato discloses and shows an optical analyzer, comprising: 
providing a light source (fig. 2, 11); 
distributing light from the light source into at least three light beams (220-228);
arranging a plurality of samples in a fixed arrangement configured to expose the each of the plurality of samples to one of the at least three light beams (in cells 311-318); 
detecting, via a plurality of detectors (181-188), one or more properties of the light transmitted through each of the one or more plurality of samples, wherein each detector of the plurality of detectors is respectively located adjacent a corresponding sample of the plurality of samples (see fig. 2); and 
simultaneously exposing the plurality of samples to the light beams for simultaneous analysis (Page 266, the paragraph that starts with “Fig. 2”); 
wherein distributing the light from the light source into at least three light beams comprises receiving light from the light source at a light distribution component including a fibre optic bundle (Fig. 2, 21) comprising at least three optical fibres (220-228), and a first lens (25), wherein the at least three optical fibres are optically coupled to each other via the first lens (see fig. 2), each optical fibre comprising: 
a first end at which the at least three optical fibres abut each other to enable the light from the light source to be received via the first lens and an optical mixing fibre, wherein the light is received at the first ends of the at least three optical fibres via the first lens being adjacently positioned at the first ends of the at least three optical fibres; As can be seen in figs. 2 & 4 the multiple fiber ends converge into a single end thus they abut each other. Further, in Masato it is disclosed, “Although each of the branch ends 220 to 228 of the branched optical fiber 21 is a bundle of 14 optical fibers, for example, each of these 14 is arranged so as to be uniformly mixed with each other at the converging end of the branched optical fiber 21, and even if the incident distribution of light to the converging end is uneven, uniform light is emitted to each branched end.” (Page 266, Last Paragraph of the right column) Thus is disclosed an optical mixing fiber; and 
a second end at which the at least three optical fibres are separated from each other and received by a corresponding sample holder configured to receive at least one sample of the plurality of samples so that the received light is distributed to each sample holder (see fig. 2);
Masato fails to explicitly disclose wherein no additional optical components are between each detector of the plurality of detectors and the corresponding sample of the plurality of samples;
However, Yu teaches a system of analyzing multiple samples in which there is no additional optical components between each detector of the plurality of detectors and the corresponding sample of the plurality of samples (Figs. 1, & 2B, Column 3, lines 47-60); 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Masato with wherein no additional optical components are between each detector of the plurality of detectors and the corresponding sample of the plurality of samples because it’s common sense to reduce the number of parts in an optical apparatus where one can while still maintaining the functionality. 
Regarding Claim 36, Masato discloses the aforementioned. Further, Masato discloses wherein the light is received from the second ends of the optical fibres via a second lens (28).
Regarding Claim 37, Masato as modified by Yu discloses the aforementioned. Further, Masato discloses wherein at least three sample cells are received and positioned in fixed locations relative to the light distribution component in the sample holders (see fig. 2).
Regarding Claim 38, Masato as modified by Yu discloses the aforementioned and further discloses having eight sample cells (311-318) with corresponding branches (221-228) and additionally using one of the branches (220) as a reference light (Page 266, the paragraph that starts with “Fig. 2”) and the reference sample being the environment and atmosphere surrounding the machine but fails to explicitly disclose wherein at least one reference sample contained in a separate sample cell;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art;

Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Masato with wherein at least one reference sample contained in a separate sample cell because including a cell for the reference light to pass through would more closely emulate the environment the sample light traverses and provide a more accurate reference.
Regarding Claim 39, Masato as modified by Yu discloses the aforementioned. Further, Masato discloses wherein: each sample holder receives a light beam through an opening defined by a sidewall; and light transmitted through the sample holder leaves the sample holder through an exit defined by a sidewall opposite the opening to enable the transmitted light to be measured by a corresponding detector (see fig. 2, the disclosed sample cells). It is clear from the figure and the description of these as sample cells that this limitation is met.
Regarding Claim 40, Masato as modified by Yu discloses the aforementioned. Further, Masato discloses wherein the second end of the optical fibres is received at the opening of the sample holder (See fig. 2).

Regarding Claim 41, Masato as modified by Yu discloses the aforementioned. Further, Masato discloses wherein the step of distributing the received light into three or more light beams involves distributing the received light into as many as eight light beams (220-228) and each of a reference (220) and up to seven test samples (in cells 311-318) are concurrently exposed to the eight light beams.
Regarding Claim 42, Masato discloses and shows an optical analyzer, comprising: 
a light distribution component (21) adapted to receive light from a light source and distribute the received light to concurrently provide three or more light beams; 
a sample holder (cells 311-318) defining three or more receptacles adapted to: receive and reproducibly position three or more sample cells in fixed locations with respect to the light distribution component (see fig. 2), concurrently receive the three or more light beams to enable at least one reference sample and two or more test samples to be concurrently exposed to the received light (the sample cells are inherently capable of this); and 
three or more detectors (181-188), wherein each detector of the three or more detectors is respectively located adjacent a corresponding receptacle of the three or more receptacles of the sample holder (see fig. 2) to measure light transmitted through the samples and enable concurrent measurements from the reference sample and the test samples to enable a level of optical absorption by the samples to be determined (the detectors are inherently capable of this); 
wherein the light distribution component comprises a fibre optic bundle (Page 266, Last Paragraph of the right column) comprising three or more optical fibres (Figs. 2 & 4, 220-228) and a first lens (25), wherein the at least three optical fibres are optically coupled to each other via the first lens, each optical fibre comprising: 
a first end at which the at least three optical fibres abut each other to enable the light from the light source to be received via the first lens and an optical mixing fibre, the light is received at the first end via the first lens being adjacently positioned at the first end of the at least three optical fibres. As can be seen in figs. 2 & 4 the multiple fiber ends converge into a single end thus they abut each other. Further, in Masato it is disclosed, “Although each of the branch ends 220 to 228 of the branched optical fiber 21 is a bundle of 14 optical fibers, for example, each of these 14 is arranged so as to be uniformly mixed with each other at the converging end of the branched optical fiber 21, and even if the incident distribution of light to the converging end is uneven, uniform light is emitted to each branched end.” (Page 266, Last Paragraph of the right column)Thus is disclosed an optical mixing fiber; and 
a second end at which the at least three optical fibres are separated from each other and received by a corresponding sample holder configured to receive at least one sample so that the received light is distributed to each sample holder (see fig. 2);
Masato fails to explicitly disclose wherein no additional optical components are between each detector of the plurality of detectors and the corresponding sample of the plurality of samples;
However, Yu teaches a system of analyzing multiple samples in which there is no additional optical components between each detector of the plurality of detectors and the corresponding sample of the plurality of samples (Figs. 1, & 2B, Column 3, lines 47-60); 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Masato with wherein no additional optical components are between each detector of the plurality of detectors and the corresponding sample of the plurality of samples because it’s common sense to reduce the number of parts in an optical apparatus where one can while still maintaining the functionality.
Regarding Claim 43, Masato as modified by Yu discloses the aforementioned. Further, Masato discloses wherein each sample holder comprises at least one sidewall defining: an opening adapted to receive the one of the light beams; and an exit positioned opposite the opening to enable the light transmitted through sample holder to be measured by the detector (see fig. 2, the disclosed sample cells). It is clear from the figure and the description of these as sample cells that this limitation is met. 
Regarding Claim 45, Masato as modified by Yu discloses the aforementioned. Further, Masato discloses a second lens (28) optically coupled to the second ends of the optical fibre.
Regarding Claim 46, Masato as modified by Yu discloses the aforementioned. Further, Masato discloses wherein the first end of each optical fibre is received by a corresponding sample holder at the opening (see fig. 2).
Regarding Claim 47, Masato as modified by Yu discloses the aforementioned. Further, Masato discloses wherein the light distribution component distributes the received light such that the three or more light beams have substantially similar characteristics (Page 266, Last Paragraph of the right column).

Regarding Claim 48, Masato as modified by Yu discloses the aforementioned. Further, Masato discloses wherein the sample holders are fixed in position (see fig. 2).
Regarding Claim 49, Masato as modified by Yu discloses the aforementioned. Further, Masato discloses wherein the light distribution component distributes the light to concurrently provide as many as eight light beams (220-228) and the sample holder defines eight receptacles (cells 311-318)  adapted to receive and reproducibly position up to eight samples including a reference sample and up to seven test samples. In Masato it is disclosed that one section if for a reference light (220). This is applicant’s “reference sample”.  While there is no sample holder shown in the reference light section (220) the sample holders still define eight receptacles and the positions of those samples whether reference or test samples. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2887
November 28, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877